DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 JILL HARRISON CURRINGTON a/k/a BRENDA JILL CURRINGTON
    and JOAN HARRISON NOSS a/k/a MARGARET JOAN NOSS,
                        Appellants,

                                    v.

   MORGAN STANLEY PRIVATE BANK, NATIONAL ASSOCIATION;
   CAROLYN KALAGHER f/k/a CAROLYN MAINES HARRISON, as
Trustee under the BENJAMIN F. HARRISON, JR. REVOCABLE TRUST
AGREEMENT, DATED MARCH 26, 1999; CAROLYN KALAGHER f/k/a
 CAROLYN MAINES HARRISON a/k/a CAROL MAINES HARRISON,
  Individually; BECKY YOUNG IRVINE; SCOTT YOUNG HARRISON;
  and ROGERS, MORRIS & ZIEGLER, LLC, a Florida limited liability
                           company,
                           Appellees.

                              No. 4D22-344

                          [December 22, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mark A. Speiser, Judge; L.T. Case No. CACE-19-015251.

   Brian W. Hoffman and Jack Pouchert of Carver, Darden, Koretzky,
Tessier, Finn, Blossman & Areaux, LLC, Pensacola, for appellants.

   John B.T. Murray, Jr., and John W. Terwilleger of Gunster, Yoakley &
Stewart, P.A., West Palm Beach, for appellee Morgan Stanley Private Bank,
National Association.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.